Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered. 

Response to Amendment
Applicant’s submission filed 10/09/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 15-23 are currently pending. 

Response to Arguments
With regard to 103 rejection:
Applicant’s arguments and amendments with regard to Claims 15-23 have been considered in light of the new reference of Barnickel in further view of Van Mullekom, Wang and Carlstrom.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 & 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Barnickel (US 20170044942; “Barnickel”) in view of Van Mullekom (US 20020178780; “Van Mullekom”).

Claim 15.  Barnickel discloses a lubricant quality monitoring system (Fig. 1: system 100)  for determining a condition of a lubricant [0013  to determine a remaining life of a fluid (e.g., engine oil, transmission fluid, hydraulic fluid, etc.) onboard the machine 101, for example, in the engine 102] in an engine system (Fig. 1: 102 engine), comprising; a viscosity sensor (Fig. 1: 105 sensors including viscosity sensor) [0015  sensors 105 may be configured to measure fluid properties such as dielectric constant, viscosity, density, and temperature] positioned so as to be in contact with the lubricant (Fig. 1: 105 sensors in engine 102 lubricant) [0016 The sensors 105 may be or include a tuning fork type sensor and may be configured to monitor a direct and/or dynamic relationship between multiple physical properties to determine the quality, condition and contaminant loading of fluids such as engine oil, fuel, transmission and brake fluid, hydraulic and gear oils, refrigerants and solvents] included  in the engine (Fig. 1: 102 engine with sensors 105) and configured to measure a viscosity [0017: 105 may include a fluid property sensor and may be configured to provide measurement information relating to one or more of a dielectric constant, a fluid temperature (° C.), a dynamic viscosity (cP)] of the lubricant [0016 engine oil]; and a controller (Fig. 1: 106 controller)[0018 The communicatively coupled (Fig. 1: 106 controller shown connected to sensor 105) [0018 the controller 106 may be configured to execute, in-part or in whole, one or more methods as described herein. As another example, the data received or accessed via the sensors 105 and/or the ECM 104 may be processed by the controller 106] to at least the viscosity sensor (Fig. 1: 105 sensors to include a viscosity sensor), an engine control unit (Fig. 1: 104 Electronic control module ECM) [0013] the controller (Fig. 1: 106 controller) configured to: interpret at least one output signal [0018]  from the viscosity sensor (Fig. 1: 105 sensors to include a viscosity sensor), the at least one output signal indicative of the viscosity [0017:  a fluid property sensor and may be configured to provide measurement information relating to one or more of a dielectric constant, a fluid temperature (° C.), a dynamic viscosity (cP) and/or density (gm/cc) of a measured fluid.] of the lubricant [0013  to determine a remaining life of a fluid (e.g., engine oil, transmission fluid, hydraulic fluid, etc.], determine a plurality of lubricant quality parameters [0015 sensors 105 may be configured to measure fluid properties such as dielectric constant, viscosity, density, and temperature. The sensors 105 may be configured to measure, or otherwise determine, engine hours, coolant temperature, engine speed, engine load, fuel rate, key switch, ambient air properties, and/or atmospheric properties] & [0029 various metrics such as an engine load profile, idle time counter, fuel burn counter, engine speed profile, starts counter, transmission input speed profile, transmission output speed profile, shifts counter, and/or ambient conditions profile (atmospheric pressure and temperature)]  of the lubricant [0013 to determine a remaining life of a fluid], the plurality of lubricant quality parameters [0015 sensors 105 may be configured to measure fluid properties such as dielectric constant, viscosity, density, and temperature. The sensors 105 may be configured to measure, or otherwise determine, engine hours, coolant temperature, engine speed, engine load, fuel rate, key switch, ambient air properties, and/or atmospheric properties] & [0029 various metrics such as an engine load comprising at least one of an oxidation range  [0041 a fluid condition sensor (e.g., sensor 105) to a representation of oxidation (e.g., in Un-subtracted FTIR (Fourier transform infrared spectroscopy) Method (UFM)). As described herein, the dielectric constant of a fluid may be correlated with oxidation of the fluid. As such, data may be accessed or received at particular operating states (e.g., temperatures, time periods within fluid cycle, etc.)] of the lubricant [0013 to determine a remaining life of a fluid] that is determined in situ (Fig. 1: sensors 105 are located in the lubricant of the engine 102) based on a temperature and a dielectric constant of the lubricant [0041 a fluid condition sensor (e.g., sensor 105) to a representation of oxidation (e.g., in Un-subtracted FTIR (Fourier transform infrared spectroscopy) Method (UFM)). As described herein, the dielectric constant of a fluid may be correlated with oxidation of the fluid. As such, data may be accessed or received at particular operating states (e.g., temperatures, time periods within fluid cycle, etc.)], determine the viscosity of the lubricant at two or more different temperatures [0023 A temporal data analysis 206 may be applied to the fluid data 200 and/or the machine data 202. As an example, the fluid data 200 may be analyzed periodically (e.g., hourly, predefined time period, etc.) or continuously to determine an average … fluid temperature profile (e.g., percent and total time at temperature or temperature range), and/or an average kinematic viscosity (e.g., at specified temperatures or ranges)], determine a viscosity index  [0023 kinematic viscosity (e.g., at specified temperatures or ranges] of the lubricant based on the viscosity of the lubricant  [0023 continuously to determine an average … fluid temperature profile (e.g., percent and total time at temperature or temperature range), and/or an average kinematic viscosity (e.g., at specified temperatures or ranges)] at the two or more different temperatures [0023 A temporal data analysis 206 may be applied to the fluid data 200 and/or the machine data 202. As an example, the fluid data 200 may be analyzed periodically (e.g., , determine if the lubricant needs to be changed based on the determined viscosity index and the determined plurality of lubricant quality parameters (Fig. 3) [0039 As shown, the fluid condition curves 300, 301 include a linear component (e.g., fluid condition curve 300) and an exponential component (e.g., fluid condition curve 301), as described herein. It is understood that the fluid condition curve may include one or both of the linear and exponential component to represent the oxidation estimation of the fluid. As an example, a warning threshold 306 and/or a critical threshold 308 may be predefined based on the subject fluid and the condemnation level for such a fluid. The thresholds 306, 308 may be based upon any metric including oxidation level and/or dielectric constant of the fluid], and in response to determining, based on the viscosity index and the plurality of lubricant quality parameters [0029], that the lubricant needs to be changed [0041 machine data from the new fluid period may be used to predict when the oxidation hook is expected to occur, such as illustrated in FIG. 3 as curves 300, 301. As more data is received as the fluid cycle continues, the expected hook point may be shifted. Once the estimated oxidation hook is established, condemnation limits (e.g., thresholds 306, 308) may be used to develop a remaining useful life expectation] indicate to a user that the lubricant needs to be changed [0019 As a further example, the controller 106 may be configured to provide an output via an interface such as the display 108. The display 108 may include a visual indicator such as a liquid crystal display, a light illuminated display, and the like to indicate that a fluid should be changed and/or to illustrate the remaining life of the fluid].  

Barnickel discloses a display (108 display connected to 104 ECM and 106 controller). Barnickel  does not explicitly disclose:
1) a telematics device (interpreted as display and remote communication)  and

2)  determining a viscosity index of the lubricant based on the viscosity of the lubricant at the two or more different temperatures.

With regard to 1) Van Mullekom teaches a telematics device.  

With regard to 1) Van Mullekom teaches (52 display & 56 communications system) [0076 the system controller 30 may be used to communicate the data that it receives from the sensors and/or components and/or data from the storage devices 58 to a remote site through a data link 56 such as a satellite communications modem, a cellular network, or the like] & [0081 data is off-loaded via the data link 56 to a remote site where the calculations are performed, or some combination of both. In any event, the calculation results, desired instructions or warnings based thereon, related data, and the like are preferably communicated to the engine operator, maintenance personnel or other interested parties, e.g., via the visual display 52 or other like indicators].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Van Mullekom’s communication devices with Barnickel’s display system because providing communication to remote locations improves the maintainability of a device requiring lubrication by providing timely notification to users and maintainers to track and address the condition of lubricant required for operation of the device [Van Mullekom 0006].

With regard to 2) Van Mullekom further teaches determining the viscosity of the lubricant at two or more different temperatures [0129 acquisition step 304 involves the acquisition of an hour's worth of viscosity100 minute data and corresponding temperature minute data. That is, determine a viscosity index of the lubricant  [0130 At the next step 306, "hourly" viscosity data is generated from each consecutive hour's worth of acquired minute data. The hourly viscosity data is an optionally weighted value representing the viscosity100 data for that hour. Preferably, the hourly viscosity data is the median of the minute data for that hour, and it is termed the hourly viscosity median (e.g. index)] based on the viscosity of the lubricant at the two or more different temperatures [0130 temperature and viscosity create median values that are linearly coordinated with a threshold value] & [0141 Threshold values to establish degradation level].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Van Mullekom’s steps for determining a temperature and time based viscosity index as a method for calculating Barnickel’s  viscosity index because determining a temporal temperature based viscosity index improves the maintainability of a device by providing precision based local lubricant temperature and operating conditions over time to determine the status of a lubricant required to operate the device [Van Mullekon’s 0006].   

Claim 16. Dependent on the lubricant quality monitoring system of claim 15. Barnickel further discloses the plurality of lubricant quality parameters [0015 sensors 105 may be configured to measure fluid properties such as dielectric constant, viscosity, density, and temperature. The sensors 105 may be configured to measure, or otherwise determine, engine hours, coolant temperature, engine speed, engine load, fuel rate, key switch, ambient air properties, and/or atmospheric properties] & [0029 various metrics such as an engine load profile, idle time counter, fuel burn counter, engine speed profile, starts counter, transmission input speed profile, transmission output speed profile, shifts counter, and/or ambient conditions profile (atmospheric pressure and temperature)] further include at least one of dynamic viscosity, and density of the lubricant [0017 a fluid property sensor and may be configured to provide measurement information relating to one or more of a dielectric constant, a fluid temperature (° C.), a dynamic viscosity (cP), and/or density (gm/cc) of a measured fluid]. 
 
Claim 17. Dependent on the lubricant quality monitoring system of claim 16. Barnickel further discloses the plurality of lubricant quality parameters [0015 sensors 105 may be configured to measure fluid properties such as dielectric constant, viscosity, density, and temperature. The sensors 105 may be configured to measure, or otherwise determine, engine hours, coolant temperature, engine speed, engine load, fuel rate, key switch, ambient air properties, and/or atmospheric properties] & [0029 various metrics such as an engine load profile, idle time counter, fuel burn counter, engine speed profile, starts counter, transmission input speed profile, transmission output speed profile, shifts counter, and/or ambient conditions profile (atmospheric pressure and temperature)] further includes kinematic viscosity and  oxidation [0023  continuously to determine an average dielectric constant (e.g., which correlates with oxidation), fluid temperature profile (e.g., percent and total time at temperature or temperature range), and/or an average kinematic viscosity (e.g., at specified temperatures or ranges)].  

Claim 19. Dependent on the lubricant quality monitoring system of claim 15.  Barnickel  further discloses a plurality of fluid property sensors (Fig. 1: sensors 105)[Such sensors 105 may be configured to measure fluid properties such as dielectric constant, viscosity, density, and temperature. The sensors 105 may be configured to measure, or otherwise determine, engine hours, coolant temperature, engine speed, engine load, fuel rate, key switch, ambient air properties, and/or atmospheric properties], each of the plurality of fluid property sensors (Fig. 1 sensors 105) configured to determine a different lubricant property  [0017 a fluid property sensor and may be configured to provide measurement 

Claim 20. Dependent on the lubricant quality monitoring system of claim 15.  Barnickel further discloses an engine control unit (Fig. 1: ECM 104) communicatively coupled (Fig. 1: shows the communication lines between 104 and 106) to the controller (Fig. 1: 106 controller) and configured to provide an engine operating parameter [0015 sensors 105 may be configured to measure fluid properties such as dielectric constant, viscosity, density, and temperature. The sensors 105 may be configured to measure, or otherwise determine, engine hours, coolant temperature, engine speed, engine load, fuel rate, key switch, ambient air properties, and/or atmospheric properties] & [0018: 106 may be configured to execute, in-part or in whole, one or more methods as described herein. As another example, the data received or accessed via the sensors 105 and/or the ECM 104 may be processed by the controller 106 to determine state information such as a remaining useful life of a fluid]  to the controller (Fig. 1: 106 controller).  

Claim 21. Dependent on the lubricant quality monitoring system of claim 20.  Barnickel further discloses the controller (Fig. 1: 106 controller) is configured to determine at least one of the plurality of lubricant quality parameters [0015 sensors 105 may be configured to measure fluid properties such as dielectric constant, viscosity, density, and temperature. The sensors 105 may be configured to measure, or otherwise determine, engine hours, coolant temperature, engine speed, engine load, fuel rate, key switch, ambient air properties, and/or atmospheric properties] & [0029 various metrics such as an engine load profile, idle time counter, fuel burn counter, engine speed profile, starts counter, transmission input speed profile, based at least in part upon the engine operating parameter [0021 Machine data 202 may be received or accessed, for example, via the ECM 104 and/or one or more of the sensors 105. The machine data 202 may include engine speed (rpm), fuel rate (gal/hr), engine load (%), coolant temperature (° C.), total operating hours (hr), and the like. The ECM 104 may be configured to receive or access various transmission data parameters such as transmission output speed (rpm), torque converter output speed (rpm), transmission gear, engine load (%), transmission oil temperature (° C.), torque converter oil temperature (° C.), total operating hours (hr), and the like. The fluid data 200 and/or the machine data 202 may include other information such as ambient conditions (e.g., atmospheric pressure and temperature)].  
 
Claim 22. Dependent on the lubricant quality monitoring system of claim 15. Barnickel further discloses the controller (106) is configured to determine the viscosity of the lubricant at two or more different temperatures during a time period [0023 A temporal data analysis 206 may be applied to the fluid data 200 and/or the machine data 202. As an example, the fluid data 200 may be analyzed periodically (e.g., hourly, predefined time period, etc.) or continuously to determine an average … fluid temperature profile (e.g., percent and total time at temperature or temperature range), and/or an average kinematic viscosity (e.g., at specified temperatures or ranges)], determine a viscosity index  [0023 kinematic viscosity (e.g., at specified temperatures or ranges].

Barnickel does not explicitly disclose the controller is configured to determine the viscosity of the lubricant at two or more different temperatures during a time period following a key on situation of the engine system.  
 the controller (30) is configured to determine the viscosity of the lubricant at two or more different temperatures [0120 the next step 304 is to acquire a set of measurements or data. The diagnostic process 300 is preferably a continually updated iterative process with each iteration employing a set of data values representing the most recent viscosity data and the most recent temperature data] [0124 viscosity normalized using temperature measurements] during a time period following a key on situation of the engine system (Figs. 4-6 start the acquisition of data at start-up 302) [0126 The determination and/or setting of configurable parameters is preferably carried out at start up 302].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Van Mullekom’s timing for determining the viscosity following a key on situation of the engine system as a timeframe for calculating Barnickel’s viscosity because determining viscosity at an engines coolest running time point at start-up improves the quality of determining the quality of lubricant when it is least able to perform the function as an engine lubricant when it is at its coldest operating state.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barnickel in view of Van Mullekom and in further view of Wang (US 6253601;”Wang”).
Claim 18. Dependent on the lubricant quality monitoring system of claim 16.  Barnickel does not explicitly disclose interpreting, by the controller, an engine duty cycle information, and wherein the at least one of the plurality of lubricant quality parameters is determined, by the controller, based at least in part upon the interpreted engine duty cycle information.  
Wang is also concerned with assessing the condition of engine oil [Abstract]. Wang further teaches interpreting by a controller engine duty cycle information [Col. 7 lines 20-27 of the  is determined by the controller based at least in part upon the interpreted engine duty cycle information [Col 7 lines 20-27 of the total available TBN is used depending upon oil quality, fuel sulfur and duty cycle].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s interpreting of engine duty cycle in calculating depletion of TBN as operating parameters to monitor and a lubricant quality parameters to use with Barnickel’s, lubricant quality analysis, because it improves the maintainability of a device by monitoring operating parameters effect on alkalinity of the lubricant which provides accuracy of monitoring the insitu condition of a devices lubricant [Wang Col. 2 lines 27-49].
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Barnickel in view of Van Mullekom and in further view of Carlstrom (US 20040093931;”Carlstrom”).
Claim 23.  Dependent on the lubricant quality monitoring system of claim 15.  Van Barnickel does not explicitly disclose the lubricant comprises a multi-viscosity lubricant.
Carlstrom teaches a system for estimating engine lubricant condition (Fig. 1).  Carlstrom further teaches the lubricant comprises a multi-viscosity lubricant [0015 Various additives can be provided to complement and prolong the inherent lubricity of the oil. Among these additives are various oil-soluble alkaline metal salts, including particularly zinc salts such as zinc dithiophosphate. The concentration of these additives is represented by an active zinc number (AZN)] additionally Base additives that effect viscosity [0014 Engine oil additives, such as detergents, are designed to give water contaminants in the oil an elevated (i.e. basic) ph to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Carlstrom’s determination of the viable lifespan of an engine lubricant based on measurements  of elements related to additives to the lubricant having varying viscosities, with Barnickel’s determination of the viable lifespan of an engine lubricant using viscosity because Carlstrom’s additional measurements of TBN and AZN improve the reliability of determining the lifespan of a lubricant by augmenting viscosity based analysis impacted by varying viscosities of the additives with direct measurements of the elements of the additives and their degradation over time [Carlstrom 0014-0015].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20150192560  
Basu; Amiyo K. et al.
Lubricant degradation determined through operating parameters of the engine
US 20050035755 
Schilowitz, Alan M.  et al.
Dielectric values, temperature and humidity analysis for lubricant quality determination
US 20190346389  
Gayrard; Fabien et al.
Uses viscosity, dielectric and temperature to determine lubricant quality
US 7581434  
Discenzo; Frederick M. et al.
Uses vehicle operating parameters and viscosity to determine lubricant quality


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856